CACIOPPO, J.,
dissents
I respectfully dissent.
The record from the suppression hearing does not provide ample evidence to justify probable cause in this case
The existence of probable cause is a factual question. Beck v. Ohio (1964), 379 U.S. 89.
The record reflects that Green's suppression motion contains claims supported by factual allegations. The trial court conducted a hearing. The trial court had an opportunity to hear the testimony, observe the witnesses and determine there was no probable cause for the arrest. The trial court is in the best position to judge these
*362matters and this court should not substitute its judgment for the trial court's See State v. Logan (July 15, 1987), Summit App. Hos. 12904, 12926, 12927, unreported (Quillin, J., concurring).
Therefore, I would affirm the trial court's judgment.